Citation Nr: 0814462	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  05-32 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to restoration of a 50 percent rating for 
osteoarthritis of the left knee with limited range of motion, 
currently rated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
August 1989.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Reno, Nevada, Department of Veterans Affairs (VA) Regional 
Office (RO) that reduced the evaluation of the veteran's 
service-connected left knee osteoarthritis with limited range 
of motion, from 50 percent to 10 percent, effective December 
1, 2004.  The veteran perfected a timely appeal of this 
determination to the Board.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2006.  A transcript of 
that hearing is associated with the claims file.

This matter was before the Board in March 2007, and was then 
remanded for further development.


FINDINGS OF FACT

1.  By a rating decision dated in September 2002, the RO 
established service connection for osteoarthritis of the left 
knee with limited range of motion, evaluated as 50 percent 
disabling, effective from March 9, 2001.  

2.  By a rating decision dated in August 2004, the RO reduced 
the rating for the veteran's service-connected osteoarthritis 
of the left knee with limited range of motion from 50 percent 
to 10 percent, effective from December 1, 2004.

3.  The preponderance of the evidence did not support the 
reduction of the veteran's osteoarthritis of the left knee 
with limited range of motion from 50 percent to 10 percent.

4.  The preponderance of the evidence does support a finding 
that, even considering any additional functional loss due to 
pain, weakness, excess fatigability, incoordination, or other 
such factors not contemplated in the relevant rating 
criteria, the veteran's limitation of left knee flexion 
beginning in April 2004 more closely approximates flexion to 
only 45 degrees than flexion to only 30 degrees.

5.  The preponderance of the evidence does support a finding 
a that the veteran's service-connected osteoarthritis of the 
left knee with limited range of motion is productive of 
moderate recurrent subluxation.


CONCLUSION OF LAW

The reduction in the disability rating assigned to the 
veteran's osteoarthritis of the left knee with limited range 
of motion from 50 percent to 10 percent, by rating decision 
dated in August 2004, was not proper; and a separate 20 
percent rating under diagnostic code 5257 is warranted in 
addition to the 10 percent rating under diagnostic code 6260, 
for the left knee disability, with each rating effective from 
December 1, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.105, 3.344 (2007); 38 C.F.R. Part 4 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was initially notified of the RO's proposed 
reduction in a May 2004 rating decision.  The Board finds 
that this rating decision and its accompanying letter 
complied with the provisions of 38 C.F.R. § 3.105(e), which 
require notification of the proposed reduction in evaluation, 
a statement of the material facts and reasons for such 
reduction, and an opportunity to submit evidence within 60 
days to show that compensation payments should be continued 
at their present level.  The RO has complied with the 
procedural due process requirements provided for in 38 C.F.R. 
§ 3.105(e).  Also, the reduction, taken within five years 
from the award of the initial 50 percent rating, is not 
governed by the provisions of 38 C.F.R. § 3.344 (a) and (b), 
regarding stabilization of ratings .  Therefore, 38 C.F.R. 
§ 3.344(c) is applicable.  Pursuant to section (c), 
reexamination disclosing improvement of a condition warrant a 
reduction in the evaluation assigned the condition.  It 
should be emphasized at this point that in order to sustain a 
reduction in rating, it must be shown by a preponderance of 
the evidence that the reduction is warranted.  See Brown v. 
Brown, 5 Vet. App. 413 (1993).

The veteran argues that he is entitled to restoration of a 50 
percent rating for osteoarthritis of the left knee with 
limited range of motion, currently rated at 10 percent 
disabling.

When any change in evaluation is to be made, there must be an 
actual change in the condition, for better or worse, and not 
merely a difference in the thoroughness of the examination or 
in use of descriptive terms.  38 C.F.R. § 4.13.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

In a September 2002 rating decision, the veteran was awarded 
a 50 percent evaluation for osteoarthritis of the left knee 
with limited range of motion under hyphenated Diagnostic Code 
(DC) 5003-5256, and was thus rated by analogy under the 
criteria for ankylosis of the knee.  See 38 C.F.R. § 4.71a, 
DC 5256; see also 38 C.F.R. § 4.27.  In the August 2004 
rating decision that reduced the veteran's evaluation for 
osteoarthritis of the left knee with limited range of motion, 
the veteran's disability was rated under DC 5260 for 
limitation of knee motion.

DC 5256 provides ratings for ankylosis of the knee.  
Favorable ankylosis of the knee, with angle in full 
extension, or in slight flexion between zero degrees and 10 
degrees, is rated 30 percent disabling.  Unfavorable 
ankylosis of the knee, in flexion between 10 degrees and 20 
degrees, is to be rated 40 percent disabling.  Unfavorable 
ankylosis of the knee, in flexion between 20 degrees and 45 
degrees, is rated 50 percent disabling.  Extremely 
unfavorable ankylosis, in flexion at an angle of 45 degrees 
or more, is rated 60 percent disabling.  38 C.F.R. § 4.71a, 
DC 5256.

Limitation of knee motion is rated under DC 5260 and DC 5261.  
Under DC 5260, the following evaluations are assignable for 
limitation of leg flexion: zero percent for flexion limited 
to 60 degrees, 10 percent for flexion limited to 45 degrees, 
20 percent for flexion limited to 30 degrees, and 30 percent 
for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.  Under DC 5261, the following evaluations are 
assignable for limitation of leg extension: zero percent for 
extension limited to 5 degrees, 10 percent for extension 
limited to 10 degrees, 20 percent for extension limited to 15 
degrees, 30 percent for extension limited to 20 degrees, 40 
percent for extension limited to 30 degrees, and 50 percent 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The Board also notes that under DC 5257, for other impairment 
of the knee, the following evaluations are assignable: slight 
recurrent subluxation or lateral instability, 10 percent; 
moderate recurrent subluxation or lateral instability, 20 
percent; and severe recurrent subluxation or lateral 
instability, 30 percent.  38 C.F.R. § 4.71a, DC 5257.

Separate ratings under Diagnostic Codes 5260 and 5261 may be 
assigned for disability of the same joint.  VAOPGCPREC 9-
2004, 69 Fed. Reg. 59988, 59990 (2004).  Also, limitation of 
knee motion may be rated separately from recurrent 
subluxation or lateral instability of the knee.  See 
VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997).  Thus, it is 
possible to have separate ratings under DC 5260, DC 5261, and 
DC 5257.

In this case, the veteran's 50 percent evaluation under DC 
5256, given in the September 2002 rating decision, was based 
on the findings of an August 2002 VA compensation and pension 
examination.  On physical examination of the veteran at that 
time, the following was noted: range of motion of the left 
knee was 40 degrees active and 55 degrees passive, with 
extension to 5 degrees; he showed guarding and grimacing 
especially with any activity dealing with the knee; there was 
no obvious effusion or edema of the knees, and crepitus was 
difficult to judge, but none was noted; his range of motion 
and guarding were so limited that stability during range of 
motion was not able to be assessed due to the severe 
limitation of range of motion; with most activities of the 
left knee, he described upper lateral knee pain; medial and 
lateral collateral ligaments were intact; he had a limited 30 
degree flexion; the anterior posterior cruciate ligaments 
appeared to be intact; the paella did appear to be somewhat 
high-rising in the knee joint, however, there was no 
apprehension sign when he relaxed, and the quadriceps of both 
patellae moved freely but without excess laxity.  Magnetic 
resonance imaging (MRI) showed diminutive or absent anterior 
horn of the lateral meniscus, with mild to moderate 
osteoarthritis of the left knee, and x-rays were read as 
negative, with no signs of soft tissue abnormality or 
arthropathy.  Nerve conduction study was noted to be 
incomplete, with no electromyography (EMG) portion performed 
secondary to the veteran's refusal due to pain, but the 
impression did suggest a right ulnar neuropathy sensory 
nature, most likely axonal, but an absolute diagnosis could 
not be made since the veteran refused to undergo the EMG 
portion of the examination.  The veteran was diagnosed as 
having the following: an extreme hyperalgesia throughout the 
examination, especially with any hands-on activities to 
elicit range of motion, even with just a mild touch, 
especially in regard to his knees; diminutive or absent 
anterior horn of the lateral meniscus of the left knee, where 
he showed more extreme pain on the left knee examination; 
mild to moderate osteoarthritis of the left knee, as per the 
MRI examination; marked restriction of range of motion, with 
the veteran stating that the restriction was secondary to 
pain, and severe guarding during the examination to try to 
forcibly increase the range motion; and antalgic gait, 
described as waddling, secondary to stiffness and pain in his 
knees.

On VA re-examination of the knee in April 2004, the following 
was noted: there was no swelling, heat, edema, or effusion to 
the bilateral knees; the veteran was unable to walk on his 
heel or toe or squat secondary to significant pain as 
reported by the veteran; the examiner was not able to do a 
reasonable examination on his knees because the veteran 
complained of significant pain with minimal light touch to 
his knees; the major limitation to his knee, in terms of 
function, was due to pain and stiffness reported by the 
veteran, but since the examiner was not able to do a full 
examination, the examiner could not estimate the veteran's 
level of functional limitation; the veteran walked with a 
limp; no ankylosis was present; there was no inflammatory 
arthritis.  On range of motion testing, active and passive 
flexion of the left knee was 0 to 90 degrees, with reported 
pain at 90, and bilateral extension was 0 degrees.  The 
examiner was not able to perform stability testing, as the 
veteran would not flex his knee nor allow the examiner to 
touch his knees.  Standing bilateral x-rays, completed in 
March 2004, revealed the following: minimal; pointing of the 
left tibial spine, suggesting minimal early osteoarthritis; 
round soft tissue calcification in the upper lateral left 
calf, most likely a phlebolith, although nonspecific; minimal 
early medial and patellofemoral compartment osteoarthritis 
without appreciable associated joint effusion; 7 millimeter 
round calcification in the superficial soft tissue of the 
left lateral calf, most likely phlebolith.  The veteran was 
diagnosed as having no evidence of bony fracture of the left 
knee, as reported by the veteran, mild to moderate 
degenerative osteoarthritis of the left knee, and the 
examiner could not explain the degree of pain as reported by 
the veteran in either knee, given the radiographic evidence 
they had.  

A May 2004 VA note indicates that the veteran complained of 
bilateral knee pain with giving way.  It was noted that there 
was full range of motion with crepitus and positive 
McMurray's test, negative effusion, negative drawer, negative 
Lachman's, and good vastus medialis oblique, with tone 
intact.  The veteran was diagnosed as having acute knee pain, 
osteoarthritis, and meniscus degeneration from previous 2002 
MRI.

A private medical note, dated in July 2004, indicates that 
the veteran complained of a longstanding history of pain and 
problems in both knees, with pain in and around the kneecaps, 
and pain with ascending and descending stairs.  X-rays were 
noted to show some mild narrowing of the medial joint space 
on the anterior/posterior views bilaterally, and, on the 20 
degree Lauren x-ray, there was noted to be some mild tilt to 
the bilateral patella and some mild lateral subjugation to 
the bilateral patella, left greater than right.  On 
examination of the knees, there was no effusion, range of 
motion was 140 degrees bilaterally, there was palpable 
retropatellar click with range of motion testing bilaterally, 
left greater than right, patellofemoral grind testing was 
markedly positive for his home-ward type pain, all ligaments 
were stable to stress testing bilaterally, and straight leg 
raising was negative for nerve tension signs.  The veteran 
was diagnosed as having anterior knee pain/patellofemoral 
syndrome with early degenerative joint disease, bilateral 
knees, left greater than right.

June 2005 VA treatment notes indicate the following: left 
knee range of motion of 80 degrees active and 100 degrees 
passive; the veteran ambulated with knee braces using a mild 
antalgic gait pattern without a cane; there was mild edema on 
both knees and tenderness to pressure in the medial area of 
both patellas; and there was palpable moderate crepitus on 
both knees.  The veteran was diagnosed as having pain of the 
knees, impaired gait pattern, and general weakness of both 
lower extremities.

The veteran was afforded another VA examination in December 
2007.  On examination, the following was noted: the veteran 
walked with a cane, had braces on the knees, limped and 
stated that he limped all the time, and walked with a slow, 
guarded manner, favoring the right leg over the left leg; any 
movement of the left knee joint was painful; the veteran was 
able to stand erect, but on flexing and extending the knee 
joint in any direction, complained of an escalation of pain 
discomfort; there was no effusion of the left knee joint; the 
veteran had pain discomfort along the lateral thigh medial 
and lateral side of the knee joint and at the calf, which was 
diffuse in nature; Tinel's was positive along the lateral leg 
in a non-dermatome pattern; sensation to light touch was 
diminished along the distal lateral thigh, lateral calf, and 
anterior aspect of the left foot; the veteran had active and 
passive movement of the knee in the slow, guarded manner; he 
complained of pain discomfort throughout the entire arc of 
motion; there were no calluses of the feet; no redness or 
heat of the knee joint; and pressure of the patellofemoral 
region increased pain discomfort, and just light touching the 
tissues medially and laterally produced significant pain 
discomfort, as perceived by the veteran.  Motor strength 
testing of the major muscle groups involving the knee 
quadriceps extensors indicated that he veteran had 
satisfactory motor control and motor strength at +4, but 
complained of pain on flexion and extension.  There was no 
ankylosis of the knee joint, and no constitutional signs of 
inflammatory arthritis.  On range of motion testing, left 
knee flexion was 0 to 75 degrees, with full extension, and, 
in the standing position, the veteran was able to complete 
only 10 percent of a squat and developed pain and weakness of 
the knees and left lower limb and needed to hold onto the 
examination table.  Stress testing of the knee joint for 
instability included Lachman, pivot shift, anterior and 
posterior drawer sign, all within normal limits, with no 
positive drawer test.  Lateral ligaments were stressed in 
varus and valgus and there was no excessive looseness or 
laxity, and the examiner stated that the veteran had a stable 
left knee joint.  Repetitive movement of he left knee joint 
was noted to be painful, guarded, and slow, but, after 
repetitive usage, there was no apparent additional functional 
impairment or loss of range of motion.  It was noted that 
there was no lateral instability of the knee joint, but that 
movement and pressure over the patella femoral joint of the 
left knee caused the veteran to complain of an escalation of 
pain discomfort, and guarding and apprehension of the patella 
in all planes occurred.  It was also noted that the degree of 
subluxation could be classified slight to moderate to 
moderate in intensity, and that the veteran did not 
demonstrate functional loss of movement due to pain.  It was 
furthermore noted that excessive fatigability and 
incoordination were not demonstrated, but weakness, secondary 
to pain was noted during testing.  MRI testing showed medical 
and lateral meniscus intact, mild scarring of the anterior 
cruciate ligament, and mild chondromalacia medial patellar 
facet.  The veteran was diagnosed as having chondromalacia 
patella, with scarring of the anterior cruciate ligament, 
secondary to ligamentous strain, left knee, with residuals.  
It was noted that the MRI findings of the left knee indicated 
that the veteran had sustained prior injury and remained with 
degenerative changes of the patellofemoral joint, which would 
account for persistent progressive symptomatology and 
impairment.

On December 2007 electrodiagnostic examination, the veteran 
was found to have normal EMG of both lower extremities, 
normal nerve conduction studies of both lower extremities, no 
evidence of neuropathy, myopathy, or radiculopathy, and no 
evidence of any neurological dysfunction or nerve damage 
having to do with the injury to the left knee.

The Board determines that the restoration to a higher rating 
is justified, but only to the extent that the veteran is 
entitled to a separate 20 percent rating, under DC 5257, in 
addition to his current 10 percent rating under DC 5260.

VA reexaminations in April 2004 and December 2007, as well as 
VA treatment records from May 2004 to June 2005, indicate 
improvement in the veteran's osteoarthritis of the left knee 
with limited range of motion since the time of the August 
2002 VA examination.  Specifically, these records indicate 
improvement in range of left knee motion.  However, while the 
record reflects improvement in the veteran's left knee 
disability, the veteran's reduced rating must reflect the 
actual improvement in veteran's knee condition, and therefore 
must contemplate the residual subluxation noted on December 
2007 VA examination.  Thus, such actual improvement in 
condition is most accurately reflected in a reduction from a 
rating of 50 percent, under DC 5256, to both a rating of 10 
percent, under 5260, as well as a rating under DC 5257 for 
recurrent subluxation.  As the December 2007 VA examiner 
characterized such subluxation as slight to moderate to 
moderate, affording the veteran the benefit of the doubt, the 
Board finds that the veteran's service-connected 
osteoarthritis of the left knee with limited range of motion 
is also productive of moderate recurrent subluxation.  Thus, 
in addition to the 10 percent rating under DC 5260, an 
additional 20 percent rating under DC 5257 is warranted. 

However, the veteran is not entitled to a full restoration of 
his 50 percent disability rating under DC 5256.  The record 
does not reflect that the veteran's osteoarthritis of the 
left knee with limited range of motion approximates ankylosis 
of the knee, in flexion between 20 degrees and 45 degrees, 
and there has been no ankylosis noted in record.  In this 
regard, the Board notes that, on VA examination in August 
2002, the veteran was noted to have limitation of flexion to 
40 degrees active, as well as limitation of extension to 5 
degrees.  From the veteran's April 2004 reexamination to the 
present, the most limited the veteran's left knee has been 
noted to be has been to 75 degrees flexion and 0 degrees 
extension, with flexion ranging from 80 degrees to 140 
degrees in April 2004, May 2004, July 2004, and June 2005.  
Thus, the record reflects both improvement in veteran's 
condition, in terms of range of motion, and that current 
range of motion only warrants a 10 percent rating under DC 
5260.

The Board notes that, on December 2007 VA examination, the 
following was noted: that the veteran walked with a cane, had 
braces on the knees, limped, stated that he limped all the 
time, and walked with a slow, guarded manner, favoring the 
right leg over the left leg; that, on range of motion 
testing, he complained of pain discomfort throughout the 
entire arc of motion; that just light touching on the tissues 
medially and laterally produced significant pain discomfort, 
as perceived by the veteran; that the veteran was able to 
complete only 10 percent of a squat and developed pain and 
weakness of the knees and left lower limb and needed to hold 
on to the examination table; that repetitive movement of he 
left knee joint was noted to be painful, guarded, and slow, 
but, after repetitive usage, there was no apparent additional 
functional impairment or loss of range of motion; and that 
excessive fatigability and incoordination were not 
demonstrated, but weakness, secondary to pain, was noted 
during testing.  However, as the most limited the veteran's 
left knee has been noted to be since his reduction has been 
to 75 degrees flexion and 0 degrees extension, even 
considering any additional functional loss due to pain, 
weakness, excess fatigability, incoordination, or other such 
factors not contemplated in the relevant rating criteria, 
veteran's loss of left knee flexion beginning in April 2004 
more closely approximates flexion to only 45 degrees than 
flexion to only 30 degrees.

For the reasons discussed above, the preponderance of the 
evidence supports a finding that the veteran is entitled to 
restoration to a higher level of VA compensation for his 
osteoarthritis of the left knee with limited range of motion, 
but only to the extent that he is entitled to a separate 20 
percent rating, but no more, under DC 5257, in addition to 
his current 10 percent rating under DC 5260.  The assignment 
of such ratings effectively restores a 30 percent rating for 
his overall left knee disability under the combined rating 
provisions of 38 C.F.R. § 4.25.  Accordingly, the restoration 
to a 30 percent rating effective from December 1, 2004, is a 
partial grant of the benefit at issue in this appeal.



ORDER

Assignment of a 20 percent rating for subluxation due to 
osteoarthritis of the left knee with limited range of motion, 
effective from December 1, 2004, is warranted under 
diagnostic code 5257.  Assignment of a 10 percent rating for 
osteoarthritis of the left knee with limited range of motion, 
effective from December 1, 2004, is warranted under 
diagnostic code 5260.  To this extent, the appeal is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


